Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abou-Sayed (US PG Pub 2017/0152728).
With respect to claim 1, Abou-Sayed teaches waste disposal facilities and methods for waste streams, which can include drilling fluids ([0018], a method for processing one or more waste fluids), for injection of waste slurry into subsurface zones ([0016]), parameters sensed and derived of slurry concentrate include viscosity, density, pressure, volume, flow rates, mix rates, temperatures, etc. ([0024], measuring one or more properties of a waste fluid), water or other diluents are added to the concentrate to control rheology prior to pumping into a disposal well, slurry concentrate is diluted, tested, and modified using real time networked, sensor equipment to have desired values or be in a desired range ([0024-0026, adjusting the flow and/or flowability of the waste fluid based on the measurement).  
With respect to claim 2, the method of claim 1 is taught above. Abou-Sayed teaches monitoring viscosity, density, pressure, volume, flow rates, mix rates, temperatures, etc. ([0024], the one or more properties of the waste fluid comprise: a viscosity of the waste fluid; a pressure of the waste fluid; and/or a difference in pressure between two pressure measurements of the waste fluid).  
With respect to claim 3, the method of claim 1 is taught above. Abou-Sayed teaches the control system compares monitored parameters such as viscosity, and in an example, the system corrects errant and achieves planned viscosity ([0060], adjusting the flow and/or flowability of the waste fluid comprises: adjusting the one or more properties of the waste fluid).  
With respect to claim 5, the method of claim 3 is taught above. Abou-Sayed teaches a slurry concentrate, as discussed above, measuring parameters of the slurry concentrate including pressure and viscosity ([0024-0026]), water or other diluents added to control rheology ([0024]), Abou-Sayed’s dilution inherently discloses adjusting the one or more properties of the waste fluid comprises reducing a viscosity of the waste fluid.  
With respect to claim 6, the method of claim 5 is taught above. Abou-Sayed teaches a slurry concentrate, as discussed above, measuring parameters of the slurry concentrate including pressure and viscosity ([0024-0026]), water or other diluents added to control rheology ([0024]), Abou-Sayed’s dilution implicitly provides reducing the viscosity of the waste fluid comprises mixing or diluting the waste fluid with a fluid with a viscosity that is lower than the waste fluid.  

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan (US PG Pub 2010/0288708).
With respect to claim 1, Sloan teaches filtration of well treatment fluids is improved by monitoring fluids for viscosity ([0002, 0008], a method for processing one or more waste fluids, comprising: measuring one or more properties of a waste fluid), a viscometer monitors the viscosity of dirty fluid and a controller takes action if the viscosity exceeds a threshold value, the action may include stopping pumps, switching valves to bypass, or sending the viscous fluid to a holding tank ([0028, 0044], adjusting the flow and/or flowability of the waste fluid based on the measurement). 
With respect to claim 2, the method of claim 1 is taught above. Sloan teaches monitoring the viscosity ([0008], the one or more properties of the waste fluid comprise: a viscosity of the waste fluid; a pressure of the waste fluid; and/or a difference in pressure between two pressure measurements of the waste fluid).  
With respect to claim 3, the method of claim 1 is taught above. Sloan teaches reducing the viscosity ([0011], adjusting the flow and/or flowability of the waste fluid comprises: adjusting the one or more properties of the waste fluid).  
With respect to claim 4, the method of claim 1 is taught above. Sloan teaches monitoring the viscosity of dirty fluid and a controller takes action if the viscosity exceeds a threshold value, the action may include stopping pumps, switching valves to bypass, or sending the viscous fluid to a holding tank ([0028, 0044], adjusting the flow and/or flowability of the waste fluid comprises: affecting the direction of flow of the waste fluid in a manner which changes the destination of the waste fluid).
With respect to claim 5, the method of claim 3 is taught above. Sloan teaches reducing the viscosity ([0011], adjusting the one or more properties of the waste fluid comprises reducing a viscosity of the waste fluid).
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abou-Sayed (US PG Pub 2017/0152728), in view of Sloan (US PG Pub 2010/0288708).
With respect to claim 4, the method of claim 1 is taught above. Abou Sayed teaches parameters sensed and derived of slurry concentrate include viscosity, density, pressure, volume, flow rates, mix rates, temperatures, etc. ([0024]). However, Abou-Sayed does not teach affecting the direction of flow of the waste fluid in a manner which changes the destination of the waste fluid.  
Sloan teaches filtration of well treatment fluids is improved by monitoring fluids for viscosity, a viscometer monitors the viscosity of dirty fluid and a controller takes action if the viscosity exceeds a threshold value, the action may include stopping pumps, switching valves to bypass, or sending the viscous fluid to a holding tank ([0028, 0044], affecting the direction of flow of the waste fluid in a manner which changes the destination of the waste fluid), and diversion can prevent clogging of filter 5 ([0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sloan’s diversion of high viscosity fluid into Abou-Sayed’s process in order to divert unacceptably viscous fluid or otherwise protect the filter ([0031]).
Claims 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Sayed (US PG Pub 2017/0152728), in view of Harman (US PG Pub 2017/0009557).
With respect to claim 7, the method of claim 1 is taught above. Abou-Sayed teaches a slurry concentrate, as discussed above (receiving a second waste fluid with a viscosity), measuring parameters of the slurry concentrate including pressure and viscosity ([0024-0026], measuring the viscosity of the second waste fluid), water or other diluents added to control rheology ([0024], receiving a first fluid with a first viscosity), and the slurry viscosity, density, and particle size are tested to confirm homogenization ([0024]). Abou-Sayed’s dilution implicitly provides the second viscosity higher than the first viscosity, and the adjusting comprises mixing the first waste fluid with the second waste fluid in a manner which provides a mixed waste fluid having a viscosity which is between the first and second viscosities.  
Abou-Sayed teaches wastes typically consist of wastes typically consist of drill cuttings, drilling fluids, drilling muds, completion fluids, production fluids, waste-water, tank bottoms, emulsions, wash-down fluids, truck wash fluids, and/or others liquids, solids and mixtures ([0018]), and the diluent can be water or other diluents ([0024]). However, Abou-Sayed fails to teach the diluent is a first waste fluid.
The use of waste fluid as a diluent is known in the art, as illustrated by at least Harman. Harman teaches disposal of oilfield wastes by injection of slurries into subterranean formations (abstract), diluted brine water to dilute the solids content and keep them in suspension ([0027, 0044, 0049, 0053]), and Dilution Brine Water is typically produced water or flowback water from oil and/or gas wells ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate produced or flowback water as described by Harman into Abou-Sayed’s process, as according to Harman, dilution water is typically produced or flowback water and is used to aid in particle classification and to vary the percent solids concentration at various points in the process ([0068]).
With respect to claim 8, the method of claim 7 is taught above. Abou-Sayed teaches sensing/deriving slurry concentrate parameters, slurry ratios determined from computer modeling, and parameters confirmed and compared to desired values or ranges ([0023-0026], a ratio of the first waste fluid and second waste fluid in the mixed waste fluid is determined by the measured viscosity of the second waste fluid).  
With respect to claim 9, the method of claim 7 is taught above. Abou-Sayed teaches viscosity, density, and particle size are tested to confirm homogenization ([0024]) and facility equipment can include scrubbers, separators, mixers, blenders, agitators, slug catchers, filter separators, coalescers, knockout systems, piping, hoses, valving (float, gate, etc.), supply and storage tanks, bins and towers, pumps (transfer, frac, dilution, recycle, etc.), generators, actuators, dehydrators, thermal treatment systems, vacuum systems, compressors, stim equipment, and instrumentation and controls ([0022]), screening the second waste fluid for solids of a predetermined size prior to the measuring and/or the mixing.
Alternatively, Harman teaches separating the waste thought a particle size separator ([0008]), separators may be vibratory shakers with internal screens of a predetermined mesh size ([0026]) after separation, water or brine may be added to dilute the slurry ([0038-0039], screening the second waste fluid for solids of a predetermined size prior to the measuring and/or the mixing).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Harman’s separators into Abou-Sayed’s process in order to allow progressive reduction in particle size of solids being processed through the system and allow preparation of the final slurry so that particle sizes are suitably reduced enough in size for injection into porous earth formations ([0025]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Sayed (US PG Pub 2017/0152728), in view of Harman (US PG Pub 2017/0009557), in view of Sloan (US PG Pub 2010/0288708), Kearney (US PG Pub 2010/0129155), and Daniel (US PG Pub 2010/0051263).
With respect to claim 10, the method of claim 7 is taught above. Abou-Sayed teaches viscosity, density, and particle size are tested to confirm homogenization ([0024]) and diluted slurry concentrate is tested, compared, and possibly modified to reach desired values or ranges ([0026], measuring a viscosity of the mixed waste fluid), Harman teaches disposal of oilfield wastes by injection of slurries into subterranean formations (abstract) the system designed to remove and/or reduce the size of particulate matter so that solid waste can be processed in a slurry and injected underground without clogging or damaging the injection pump equipment or clogging pores in the subterranean formation ([0005]), separators and screening with particle classification units with screen having a mesh size, and transfer of the slurry to slurry tanks ([0047], transferring the mixed waste fluid to a slurry tank), slurry tanks contain rotary agitators with paddle blades to continuously mix and keep solids in suspension ([0054,0061], capable of keeping solids in the mixed waste fluid in suspension), that slurry tanks may have sensors including density, weight, viscosity, and particle size, and sensors are coupled to a processor to control components based on parameters measured by the sensors ([0064]), a bypass that allows fluids to be transported to different processes where it’s not desirable to pass incoming solids through the apparatus, and passing fluid to any one or all particle classification units ([0027, 0049, 0063, 0072]), the operator decides which particle classification unit to send fluids to, based on their assessment, and if the incoming fluid is troublesome sending to PCU2 then transferred to a container, or sent to PCU 85 where larger particles are ground up ([0068], if a property of the waste fluid exceeds a predetermined value, then screening the waste fluid for solids of a predetermined size, then screening fluid for solids of a predetermined size). However, Abou-Sayed and Harman do not teach selection of screening based on viscosity, or if the viscosity exceeds a predetermined value, then screening.
Daniel teaches treatment of fracturing fluid and enhancing injectivity of a well (abstract, [00042]), viscosity corresponding to particle size, and that viscosity data can be used to indicate if particle sizes have been reduced ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate viscosity measurements, as in Abou-Sayed, into Harmon’s removal and/or reduction of particle size ([0005]) and selection of the destination of the slurry, based on viscosity measurement, as according to Daniel viscosity data can be use to indicate particle reduction ([0044]).
Sloan teaches filtration of well treatment fluids is improved by monitoring fluids for viscosity, a viscometer monitors the viscosity of dirty fluid and a controller takes action if the viscosity exceeds a threshold value, the action may include stopping pumps, switching valves to bypass, or sending the viscous fluid to a holding tank ([0028, 0043-0045], diverting the fluid based on a predetermined viscosity value), and also teaches reducing the viscosity ([0011]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate initiating selection of the path based on a threshold or predetermined viscosity value as described by Sloan, into the process taught by Abou-Sayed and Harman, as according to Sloan, such an alarm or related control signal can be used to divert unacceptably viscous fluid to an appropriate tank or destination ([0031]).
Kearney teaches disposal of slurries in underground formations (abstract), and in introducing slurries into underground geological formations, small particles size in the slurry reduces blockage or damage to pipes or machinery and facilitates the flow of the slurry avoiding loss of underground space, and that small particle size enhances rheology of the slurry, that is, it enhances the properties of the slurry to maintain low viscosity at high solid concentration ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sloan’s viscosity based diversion/bypass control into the taught combination of Abou-Sayed and Harman, in conjunction with Harmon’s operator based diversion to the appropriate classifier, as according to Daniel viscosity can indicate particle size reduction, such that if the viscosity of the mixed waste fluid exceeds a predetermined value, then screening the mixed waste fluid for solids of a predetermined size; and if the viscosity of the mixed waste fluid is equal or lower than the predetermined value, then transferring the mixed waste to control viscosity, density, and particle size to confirm homogenization (Abou-Sayed [0024]), provide a slurry that has viscosity and particle size suitable for introduction into underground geologic formations (Kearney [0012]), enhance the properties of the slurry to maintain low viscosity at high solid concentration (Kearney [0037]) and to remove and/or reduce the size of particulate matter so that solid waste can be processed in a slurry and injected underground without clogging or damaging equipment ([Harman [0005]).
With respect to claim 11, the method of claim 10 is taught above. Harman teaches the output of the particle size reduction system is transferred from slurry tanks to an injection pump ([0030], transferring the mixed waste fluid from the slurry tank, Abou-Sayed teaches viscosity, density, and particle size are tested to confirm homogenization ([0024]) and diluted slurry concentrate is tested, compared, and possibly modified to reach desired values or ranges ([0026], measuring the viscosity of the mixed waste fluid after exit from the slurry tank, Daniel teaches viscosity as an indicator of particle size ([0044], selection based on viscosity), Sloan teaches diverting the fluid based on a predetermined viscosity value ([0028]), Harman teaches screening the mixed waste fluid for solids of a predetermined size; Abou-Sayed teaches high pressure pumping into a subsurface formation ([0002, 0004, 0028-0029]), Harman teaches after separation the slurry then transfers the mixed waste fluid to a pump having a motive force capable of injecting the mixed waste fluid into a disposal well ([0043, 0066]). Sloan teaches viscometers placed after exit from tanks (Fig. 1 shows viscometers 12a,12b, and 12c), so that if the viscometer reading is high the fluid may be immediately directed to a tank or elsewhere (Fig. 1, [0027-0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to test the diluted slurry or mixed waste fluid, after exit from the slurry tank, so that if the viscometer reading is high the fluid may be immediately directed to a tank or elsewhere (Fig. 1, [0027-0028]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777